DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 13, 14, 20, 21, 24, and 25 are objected to because of the following informalities:  
         A) Applicant recites “a start of the movement of the removal part” in claim 13, 14, 20, 21, 24, and 25. It appears as if applicant may have intended to recite “a start of a movement”, or similar language, since “a movement” was never previously recited. 
	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     A) Applicant recites “can be placed” in claim 1 line 3, claim 15 line 3, claim 22 line 3.  It is unclear whether the limitation of being “placed” following the phrase “can be” is part of the claimed invention. Applicant later recites “the bundle of paper placed on the placement part” in claim 1, 15 and 22 in line 4-5, however, being “placed” was never positively recited.  It appears as if claim 1, 15 and 22 line 3 should be corrected to recite “are placed”, or similarly language. 

   B)  Applicant recites “crown part of the bundle of paper” in claim 1 line 7, claim 15 line 7, and claim 22 line 7 .  The recited limitation is unclear.  It appears as if the crown part is a part of the staple, rather than a part of the bundle of paper (in claim 1, 15, and 22 lines 8-9 applicant recites “between the bundle of paper and the staple” which therefore indicates the bundle of paper does not include the staple).  It appears as if applicant may have intended to recite “crown part of the staple”. For the purpose of examination, it is interpreted as if applicant intended to recite “crown part of the staple”. 

    C) Claims 2-14, 16-21, and 23-25 are rejected as a result of being dependent on a rejected claim. 



Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “paper pressing part” recited in claim 1, 2, 13, 14, 20, 21, 24 and 25, a “removal part” recited in claims 1 and 8, a “load detecting part” recited in claim 1, a “control part” recited in claim 1, 15, and 22, and an “input part” recited in claim 22. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “paper pressing part” is being structurally interpreted as requiring a paper pressing plate (176), a hold lever (172) that supports the paper pressing plate, and a pair of paper pressing racks (174, 175) mounted on a lower front end part of  the hold lever having a fan shape and meshing with paper pressing pinions (198, 199) [as described in paragraph 0031-0034 of the specification of the instant application], or an equivalents thereof.  

The “removal part” is being structurally interpreted as requiring a wedge plate (122) inserted between a crown part of a staple and a bundle of paper, a plate 

“load detecting part” is being structurally interpreted as requiring a current detecting part (60) that detects an insertion load of the removal part 120 (a current value of a second motor 152) [as described in paragraph 0011 of the specification and can be seen from Figure 6 of the drawings of the instant application], or an equivalents thereof. 

The “control part” is being structurally interpreted as requiring a central processing unit (CPU 52), and a memory (54) [as described in paragraph 0040 of the specification and can be seen from Figure 6 in the drawings of the instant application], or an equivalents thereof. 


The “thickness detection part” is being structurally interpreted as requiring a plurality of slits (183a) and a first sensor (184) that detect the thickness of a bundle of paper, the first sensor including a light emitting part (184a) and a light receiving part (184b) [as described in paragraph 0082-0083 of the specification and can be seen from Figure 11 of the instant application], or an equivalents thereof. 

The “input part” is being structurally interpreted as requiring an operation button and touch panel in casing (100), or an input device of a mouse and keyboard connected to the casing, [as described in paragraph 0108 of the specification of the instant application], or an equivalents thereof. 


Allowable Subject Matter
8.	Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claims 1, 15, and 22, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a staple removing device comprising  a paper pressing part (as invoked by 112(f) having the corresponding structure as indicated above),  a removal part (as invoked by 112(f) having the corresponding structure as indicated above), in combination with all other claimed limitations.  The closest prior art, Takahashi (JP 08141935A) teaches a staple extractor having a placement part (surface 

Claims 2-14, 16-21, 23-25 would be allowable if rewritten to overcome the rejection under 112 since they are dependent on an allowable but rejected under 112 claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIRVANA DEONAUTH/           Examiner, Art Unit 3726